DETAILED ACTION

EXAMINER’S AMENDMENT
These amendments correct some typographical errors/informalities and do not change scope of the invention. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Blasiak (reg 37283) on 7/7/22.

Claims 9 and 10 are amended as follows:

9. (Currently Amended) The computer implemented method of claim 1, wherein the prompting data includes prompting data to graphically indicate respective first and second different node member blocks of the dimensional hierarchy, the prompting data including first and second respective text boxes including the text box associated respectively to the first and second node member blocks, wherein the respective text boxes specify whether the respective node member blocks were authored as an originally authored node member block or were authored using dimensional hierarchy data from a data source, wherein the respective text boxes further specify an identifier for an analyst authoring an historical change to the dimensional hierarchy indicated by the respective text box, and timestamp of the historical change. 
10. (Currently Amended) The computer implemented method of claim 1, wherein the method includes tracking sources of . 

Allowable Subject Matter

Claims 1-3, 7-10, 13-14, 16, 19-21, 23-27, 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173